Citation Nr: 1633022	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-20 035	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for vertigo, claimed as dizziness and loss of balance, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for patellofemoral syndrome of both knees, claimed as muscle and joint pain of the knees due to an undiagnosed illness.

5.  Entitlement to service connection for degenerative joint disease, olecranon spur and epicondylitis of the right elbow, claimed as muscle and joint pain of the arm due to an undiagnosed illness.

6.  Entitlement to service connection for epicondylitis of the left elbow, claimed as muscle and joint pain of the arm due to an undiagnosed illness.

7.  Entitlement to service connection for tendonitis of the talofibular ligaments of the left and right ankles, claimed as muscle and joint pain of the legs due to an undiagnosed illness.  

8.  Entitlement to service connection for muscle and joint pain of the arms, legs and knees, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to June 1989 and May 1990 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Little Rock, Arkansas.  Jurisdiction was then transferred to the RO in St. Petersburg, Florida.  


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


